DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 06 April 2021. Claims 1-20 are pending. 
Information Disclosure Statement
The IDS received on 31 May 2022 has been considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-13, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0309114 A1 (Nordmann et al., hereinafter "Nordmann"). 

As to claim 1, Nordmann discloses a method for speed control of wheels of a vehicle, the method comprising: 
	determining a target wheel speed for each of a plurality of wheels of the vehicle based on an accelerator pedal input (Fig 1, para [0031] - "Control unit 12 actuates drive machines 8 through 11 as a function of a requested total setpoint drive torque, which a driver of motor vehicle 1 is able to specify by operating a pedal device 15", para [0035] - "setpoint wheel speeds for each one of the drive wheels are determined"); 
	monitoring wheel speed of each of the plurality of wheels of the vehicle (para [0034] - "wheel-individual movement speeds are ascertained"); 
	determining, for each of the plurality of wheels, a difference based on the monitored wheel speed and the target wheel speed (para [0035] - "The ascertained setpoint wheel speeds are then made available to the drive machines in steps S8_1 through S8_4"); and 
	adjusting a torque to each of the plurality of wheels based on the respective difference to achieve the target wheel speed, wherein each of the plurality of wheels is connected to a respective motor configured to provide the respective torque (para [0035] - "Because the wheel load distribution of all wheels is known with the aid of the suspension travel sensor system or some other sensor system, the total propulsion moment (or brake torque) is distributed to drive wheels 4 through 7 as a function of these wheel loads").

As to claim 2, Nordmann discloses the method of claim 1, and further discloses wherein one or more of the target wheel speeds cause the vehicle to make a zero radius turn (para [0023] - "Turning in place: The vehicle is at a standstill and begins to rotate precisely in place after the feature is activated").

As to claim 5, Nordmann discloses the method of claim 1, and further discloses wherein the difference for one or more wheels of the plurality of wheels based on the monitored wheel speed and the target wheel speed indicates the wheel speed exceeds the target wheel speed (para [0035]), and 
	wherein adjusting the torque to the one or more wheels of the plurality of wheels in an opposite direction as the one or more wheels of the plurality of wheels is spinning to reduce the wheel speed (para [0035]).

As to claim 7, Nordmann discloses the method of claim 1, and further discloses the method further comprising: 
	detecting one or more declining surfaces associated with the plurality of wheels (para [0035] - "the path of each drive wheel across the ground or across the roadway and relative to the other drive wheels is able to be determined in absolute terms at all times also when cornering and driving on uneven terrain"); and 
	determining a maximum wheel speed less than 30 MPH based on the one or more declining surfaces (para [0035] - "The ground condition may be inferred with the aid of the suitable sensor system, and thus also the coefficient of friction (alternatively manually adjusted), so that the total propulsion moment can therefore be limited", para [0035] - "In the event that a limited total propulsion moment is reached, in particular in order to protect drive train components, prior to reaching the driver request, the vehicle becomes slower", para [0037] - "the present method is carried out only if the motor vehicle is moving at vehicle driving speeds below a predefinable limit value").

As to claim 8, Nordmann discloses the method of claim 1, and further discloses wherein the adjusting the torque to each of the plurality of wheels to achieve the target wheel speed comprises: 
	providing an open-loop forward torque to wheels on a first side of the vehicle (Fig 1, para [0006] - "The reduction of the curve radius is achieved in that a higher setpoint wheel speed is specified for outer wheels than for inner wheels. It is also possible to reverse the direction of rotation of the inner wheels in order to change the curve radius", para [0039] - "the described method or system (both closed-loop as well as open-loop) is used in motor vehicles having wheel-individual drive"); and 
	providing an open-loop backward torque to wheels on a second side of the vehicle, wherein the first side is one of a left side and a right side of the vehicle, wherein the second side is one of the left side and the right side of the vehicle, and wherein the second side is opposite to the first side (Fig 1, para [0006], para [0039]).

As to claim 9, Nordmann discloses the method of claim 1, and further discloses the method further comprising engaging in a vehicle yaw mode (para [0022]-[0023]); 
	while operating in the vehicle yaw mode: 
	providing an open-loop torque to the plurality of wheels of the vehicle (para [0039]); 
	identifying a slippage for one or more wheels of the plurality of wheels of the vehicle (para [0022] - "The vehicle is at a standstill or driving slowly up to a speed limit to be defined, and after activation of this feature begins to draw 'circles or donuts' on the roadway on its own, for example in that the front wheels are turned and the rear wheels are accelerated and pulled into slip so that the vehicle rear rotates about the front inner wheel"); and 
	in response to the identifying slippage for one or more wheels of the plurality, providing a closed-loop torque to the one or more wheels of the plurality of wheels of the vehicle identified as slipping (para [0022] - "the roadway condition is preferably ascertained in an effort to increase the precision of the maneuver and not to overload the drive train").

As to claim 10, Nordmann discloses the method of claim 1, the method further comprising: 
	engaging a speed control mode (para [0014] - "The present method is preferably carried out only at speeds below a predefinable limit value"); 
	determining a gap between one or more wheels of the plurality of wheels and one or more ground surfaces (para [0035] - "The suspension travel has an effect on the distance each drive wheel has to travel or has traveled, and the wheel load has an effect on the transmittable torque at the wheel. It is possible to infer the suspension travel and the wheel load on the basis of the acquired tire pressure, for example"); 
	automatically engaging in speed control mode in response to determining the gap (para [0035] - "The ground condition may be inferred with the aid of the suitable sensor system, and thus also the coefficient of friction (alternatively manually adjusted), so that the total propulsion moment can therefore be limited", para [0037] - " the present method is carried out only if the motor vehicle is moving at vehicle driving speeds below a predefinable limit value, possibly aided by a power restriction as a function of the condition of the roadway on which motor vehicle 1 is traveling").

As to claim 11, Nordmann discloses the method of claim 1, and further discloses wherein the plurality of wheels comprises four wheels (Fig 1) and 
	wherein the vehicle comprises four electric motors, each of the four electric motors configured to provide the torque to a respective one of the four wheels (Fig 1, para [0030] - " A drive machine 8, 9, 10, 11, which is developed as an electric machine in each case, is allocated to each drive wheel 4 through 7").

As to claim 12, Nordmann discloses a system for speed control of wheels of a vehicle, the system comprising: 
	input circuitry configured to receive an accelerator pedal input (Fig 1, para [0031]);  
	control circuitry (Fig 1, para [0031]) configured to: 
	determine a target wheel speed based for each of a plurality of wheels of the vehicle on the accelerator pedal input (para [0031], para [0035]); 
	monitor wheel speed of each of the plurality of wheels of the vehicle (para [0034]); 
	determine, for each of the plurality of wheels, a difference based on the monitored wheel speed and the target wheel speed (para [0035]); and 
	adjust a torque to each of the plurality of wheels based on the respective difference to achieve the target wheel speed, wherein each of the plurality of wheels is connected to a respective motor configured to provide the respective torque (para [0035]).

As to claim 13, Nordmann discloses the system of claim 12, and further discloses wherein one or more of the target wheel speeds cause the vehicle to make a zero radius turn (para [0023]).

As to claim 16, Nordmann discloses the system of claim 12, and further discloses wherein the difference for one or more wheels of the plurality of wheels based on the monitored wheel speed and the target wheel speed indicates the wheel speed exceeds the target wheel speed (para [0035]), and 
	wherein adjusting the torque to the one or more wheels of the plurality of wheels in an opposite direction as the one or more wheels of the plurality of wheels is spinning to reduce the wheel speed (para [0035]).

As to claim 18, Nordmann discloses the system of claim 12, and further discloses wherein the control circuitry is further configured to: 
	detect one or more declining surfaces associated with the plurality of wheels (para [0035]), and 
	determine a maximum wheel speed less than 30 MPH based on the one or more declining surfaces (para [0035], para [0037]).

As to claim 19, Nordmann discloses the system of claim 12, and further discloses wherein the control circuitry is configured to adjust the torque to each of the plurality of wheels to achieve the target wheel speed by: 
	provide an open-loop forward torque to wheels on a first side of the vehicle (Fig 1, para [0006], para [0039]); and 
	provide an open-loop backward torque to wheels on a second side of the vehicle, and wherein the first side is one of a left side and a right side of the vehicle, wherein the second side is one of the left side and the right side of the vehicle, and wherein the second side is opposite to the first side (Fig 1, para [0006], para [0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nordmann in view of US 8,718,897 B2 (Wright et al., hereinafter "Wright"). 

As to claim 3, Nordmann discloses the method of claim 1, and further discloses wherein each respective motor comprises an electric motor (para [0030] - "drive machines 8 through 11 are connected to an electrical energy accumulator 13 by a power electronics in each case, which supplies drive machines 8 through 11 with electrical energy for a motor operation"). 
	Wright teaches the limitations not expressly further disclosed by Nordmann, namely: 
	wherein the monitoring wheel speed of each of a plurality of wheels of the vehicle, comprises: 
	monitoring signals from sensors coupled to motor shafts of the electric motors, wherein each sensor indicates an amount of rotation of a respective motor shaft (col 3 ln 40-42 - "higher resolution speed signals are available from rotor position sensors in the electric drive motors, which are geared down to drive the wheels"); and 
	calculating each wheel speed based on a respective signal of the monitored signals (col 3 ln 40-42, col 4 ln 50-52 - "The [electric drive motors] EDMs 130 also report the output shaft speed back to the [vehicle dynamics control system] VDCS 210, which may be used to determine actual wheel speed").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Nordmann and Wright because each relates to electric vehicles having individually-driven wheels. The combination would yield predictable results according to the teachings of Wright by providing a means of obtaining individual wheel speed data. 

As to claim 4, Nordmann discloses the method of claim 1, and further discloses wherein each of the motors comprises an independent electric motor with a motor shaft (para [0030]). 
	Wright teaches the limitations not expressly further disclosed by Nordmann, namely: 
	wherein each of the motor shafts comprises a sensor (col 3 ln 40-42), 
	the method further comprising: 
	determining one or more signals from each of the sensors, wherein the wheel speed for each of the plurality of wheels is monitored based at least on the one or more signals (col 3 ln 40-42, col 4 ln 50-52).
	See claim 3 for a statement of an obviousness rationale. 

As to claim 6, Nordmann discloses the method of claim 1. 
	Wright teaches the limitations not expressly further disclosed by Nordmann, namely: 
	wherein the providing the torque to each of the plurality of wheels is performed in a reaction speed of less than 100 microseconds (col 6 ln 13-17 - "The optimum slip rate is achieved by calculating the optimum wheel speed from the measured velocity vectors and the already calculated effective tire circumference, and then driving the motors to achieve that optimum wheel speed. This calculation is performed many times per second").
	See claim 3 for a statement of an obviousness rationale. 

As to claim 14, Nordmann discloses the system of claim 12, and further discloses wherein each respective motor comprises an electric motor (para [0030]).
	Wright teaches the limitations not expressly further disclosed by Nordmann, namely: 
	wherein the control circuitry is configured to monitor wheel speed of each of the plurality of wheels of the vehicle by: 
	monitoring signals from sensors coupled to motor shafts of the electric motors, wherein each sensor indicates an amount of rotation of a respective motor shaft (col 3 ln 40-42), and 
	calculating each wheel speed based on a respective signal of the monitored signals (col 3 ln 40-42, col 4 ln 50-52).
	See claim 3 for a statement of an obviousness rationale. 

As to claim 15, Nordmann discloses the system of claim 12, and further discloses wherein each of the motors comprises an independent electric motor with a motor shaft (para [0030]). 
	Wright teaches the limitations not expressly further disclosed by Nordmann, namely: 
	wherein each of the motor shafts comprises a sensor (col 3 ln 40-42), 
	the method further comprising: 
	determining one or more signals from each of the sensors, wherein the wheel speed for each of the plurality of wheels is monitored based at least on the one or more signals (col 3 ln 40-42, col 4 ln 50-52).
	See claim 3 for a statement of an obviousness rationale. 

As to claim 17, Nordmann discloses the system of claim 12. 
	Wright teaches the limitations not expressly further disclosed by Nordmann, namely: 
	wherein the control circuitry is configured to provide the torque to each of the plurality of wheels is performed in a reaction speed of less than 100 microseconds (col 6 ln 13-17).
	See claim 3 for a statement of an obviousness rationale. 

As to claim 20, Nordmann discloses a vehicle comprising: 
	a plurality of electric motors, each comprising a motor shaft coupled to a respective one of a plurality of wheels of the vehicle (Fig 1, para [0030]); 
	an accelerator pedal configured to provide an accelerator pedal input (para [0031]); 
	power electronics configured to output power to each of the plurality of electric motors to generate a respective torque to a respective wheel (para [0030]); 
	input circuitry configured to receive the accelerator pedal input and the signals of the plurality of sensors (Fig 1, para [0031], para [0034]); 
	control circuitry (Fig 1, para [0031]) configured to: 
	determine a target wheel speed for each of a plurality of wheels of the vehicle based on the accelerator pedal input (para [0031], para [0035]); 
	monitor, using the signals of the plurality of sensors, wheel speed of each of the plurality of wheels (para [0034]); 
	determine, for each of the plurality of wheels, a difference based on the monitored wheel speed and the target wheel speed (para [0035]); and 
	adjust the torque to be generated to each of the plurality of wheels based on the respective difference to achieve the target wheel speed (para [0035]).
	Wright teaches the limitations not expressly further disclosed by Nordmann, namely: 
	a plurality of sensors, each configured to output a signal indicating a wheel speed of a corresponding wheel of the vehicle (col 3 ln 40-42, col 4 ln 50-52). 
	See claim 3 for a statement of an obviousness rationale.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669